STATE OF WEST VIRGINIA

                            SUPREME COURT OF APPEALS


NATIONWIDE LIFE INSURANCE COMPANY,                                          FILED
Plaintiff Below, Petitioner,                                            March 13, 2018
                                                                           released at 3:00 p.m.
                                                                       EDYTHE NASH GAISER, CLERK
                                                                       SUPREME COURT OF APPEALS
vs.) No. 17-0224 (Wyoming County No. 16-C-107)                              OF WEST VIRGINIA


EVA DAWN COMPTON, KAYLA DENISE COMPTON, 

BETTY HOLLEMAN, LINDA RASNAKE, AND 

THE ESTATE OF ROBERT L. ADAMS,

Defendants Below, Respondents.


                              MEMORANDUM DECISION

        The petitioner herein and plaintiff below, Nationwide Life Insurance Company
(“Nationwide”), by counsel Ronda L. Harvey and Patrick C. Timony, appeals an order
entered December 5, 2016, by the Circuit Court of Wyoming County. By that order, the
circuit court denied Nationwide’s request to interplead $30,000.00 of life insurance policy
death benefits with the circuit court. Eva Dawn Compton (“Ms. Compton”) is represented
by counsel, Timothy P. Lupardus and Tenisha D. Cline. Kayla Denise Compton (“Kayla
Compton”) filed no responsive pleading below, but was recorded as present at hearings held
before the circuit court. Betty Holleman (individually and as administratrix of The Estate
of Robert Adams) (“Ms. Holleman”) and Linda Rasnake (“Ms. Rasnake”) filed responsive
pleadings pro se and appeared in person, pro se, during proceedings before the circuit court.
Kayla Compton, Ms. Holleman, and Ms. Rasnake have not filed briefs with this Court.

        On appeal to this Court, Nationwide contends that the circuit court erred when it
denied Nationwide interpleader relief under Rule 22 of the West Virginia Rules of Civil
Procedure. Nationwide claims that interpleader provides an uninterested stakeholder, such
as Nationwide, a vehicle to deposit funds with the court and to join multiple conflicting
claimants with competing claims to the funds so that a determination as to the asset’s rightful
owner can be made. Nationwide asserts that the circuit court abused its discretion in refusing
its request which presented a textbook interpleader scenario.

        Upon our review of the parties’ arguments, the appendix record, and the pertinent
authorities, we find that the circuit court erred in denying the request of Nationwide for relief
pursuant to interpleader. Accordingly, we reverse and remand this case to allow Nationwide
to file an interpleader and deposit the proceeds of the life insurance policy into the court.
Because this case does not present a new or significant issue of law, and for the reasons set

                                               1

forth herein, we find this case satisfies the “limited circumstance” requirements of Rule 21(d)
of the West Virginia Rules of Appellate Procedure and is proper for disposition as a
memorandum decision.

       On November 28, 1978, Robert Adams (“Mr. Adams”), the decedent herein,
purchased life insurance policy No. L035933680 from Nationwide. Due to Mr. Adams’
permanent disability, Nationwide converted the policy to a whole life policy No.
L018306570 (“the Policy”) on November 28, 2002. The Policy provided Mr. Adams’
beneficiary with a death benefit of $30,000.00.

       Mr. Adams’ wife of some forty-six years was the named beneficiary until her death
in 2013. Thereafter, on November 7, 2013, Mr. Adams requested that the beneficiary under
the Policy be changed to Ms. Rasnake, who is Mr. Adams’ step-daughter. On June 15, 2015,
Mr. Adams requested that Nationwide change the beneficiary to Ms. Compton. The
designated beneficiary was changed by Mr. Adams to Ms. Rasnake on July 21, 2015. On
January 19, 2016, Mr. Adams once again requested that the beneficiary be changed to Ms.
Compton. The record includes copies of the beneficiary designation change application
forms.

        On May 11, 2016, Mr. Adams, with assistance from his sister, Ms. Holleman,
telephonically contacted Nationwide inquiring about who the named beneficiary was on the
Policy. The telephone call was recorded by Nationwide and is part of the record. Around
4:21 pm on May 11, 2016, Ms. Compton called Wyoming County 911 and reported Mr.
Adams as missing.1 Some two weeks later, on May 24, 2016, law enforcement officers
located Mr. Adams’ body and recovered it from the Guyandotte River. An investigation of
the circumstances of the death of Mr. Adams proceeded and Nationwide was served with a


       1
        The report of the Wyoming County Sheriff’s Department indicates:

               Caller stated that she last saw Mr. Adams approx 1100 on Tue 5-10-16.
       Stated he had went outside to take some trash out and never returned. Upon
       arrival, the u/o saw where something had knocked the vegetation over leading
       down to the river. Both Pineville and Brenton fire depts responded to search
       the river bank due to the river being higher than normal because of recent rain.
       The search was called due to lighting and will resume in the morning. Upon
       speaking to family members of Mr. Adams, I learned that Mr. Adams had an
       insurance policy and Mrs. Compton was the beneficiary. Mr. Adams [sic]
       sister said it was worth approx $30,000.00. Mr. Adams was last seen wearing
       blue jeans and a white t-shirt and white shoes.

                                              2

subpoena from the Wyoming County Sheriff seeking all life insurance documents related to
Mr. Adams.

       Following the recovery of Mr. Adams’ body, Ms. Compton contacted Nationwide
about the distribution of the death benefit indicating that she was the designated beneficiary.
Ms. Holleman also contacted Nationwide regarding the death benefit. Ms. Holleman
disputed Ms. Compton’s entitlement to the benefit representing that it rightfully belonged to
Ms. Rasnake because Ms. Compton improperly influenced Mr. Adams, who lacked capacity.
Ms. Holleman expressed her belief that Ms. Compton had involvement in Mr. Adams’ death.
Additionally, Ms. Holleman submitted a letter from a physician who represented that Mr.
Adams and his wife had been his patients since 2007, that Mr. Adams became depressed
following his wife’s death, and that, thereafter, Ms. Compton had a profoundly negative and
controlling effect on Mr. Adams. Specifically, the physician indicated that Mr. Adams was
“confused, unsure of himself, had poor insight, etc.” Additionally, among other things, the
physician wrote that, in his professional opinion, “Mr. Adams was not competent to make
any type of legal or financial decisions.”

        Given the competing claims, as well as the Wyoming County Sheriff’s Department
open investigation into the circumstances of the death of Mr. Adams, on August 15, 2016,
Nationwide filed an Interpleader Complaint with the Circuit Court of Wyoming County. Ms.
Compton filed an answer generally indicating that Nationwide should pay her the policy
proceeds as the named beneficiary of the policy. A handwritten letter answer of Linda
Rasnake detailed her relationship with her step-father, Mr. Adams, as well as alleged facts
regarding the detrimental and abusive role of Ms. Compton in his life. Generally, Ms.
Rasnake claimed that Ms. Compton was a well-known local drug addict who showed up with
friends at Mr. Adams’ home three times a month when he received his miner’s pension, his
social security, and his workers’ compensation benefits; left him financially ruined; sold all
his household goods, appliances, and furnishings for drug money; and destroyed his vehicle.
She further indicated that Ms. Compton was not Mr. Adams’ fiancée and Kayla Compton
was not his step-daughter as had been indicated in the beneficiary change documents. Ms.
Holleman also filed a handwritten answer to the effect that Ms. Compton was a drug abuser,
was not a fiancée of Mr. Adams, and orchestrated and lied on beneficiary forms, and further
asserted that Kayla Compton is a minor who has been in the custody of the West Virginia
Department of Health and Human Services. Ms. Holleman disputed the legitimacy of the
beneficiary change form stating that the form purportedly and improperly was signed by Ms.
Compton as a witness and by Ms. Compton’s boyfriend as a witness. She also indicated that
the contingent beneficiary, Kayla Compton, was falsely listed as a step-daughter. Ms.
Holleman’s position was that the proceeds of the Nationwide policy should be paid to Ms.
Rasnake.


                                              3

        A hearing was held on November 16, 2016, during which Nationwide and Ms.
Compton were represented by counsel. At the hearing, counsel for Ms. Compton represented
that there was no objection to Nationwide depositing the money into the circuit court. Ms.
Compton argued that she was the last formally named beneficiary, she had not been charged
with a crime in connection with Mr. Adams’ death, and the autopsy showed nothing other
than death by drowning. Ms. Holleman argued that Ms. Compton exerted undue influence
over Mr. Adams, raised questions regarding his mental competence, indicated that there were
misrepresentations on the beneficiary change forms regarding Ms. Compton, and asserted
that Ms. Compton was involved in Mr. Adams’ death. Nationwide contended that Ms.
Compton and Ms. Holleman had competing, conflicting, and legitimate claims to the funds
they were holding. In light of the issues raised and the ongoing criminal investigation,
coupled with the fact that it had no interest in the money, Nationwide argued for the
application of a traditional two-step interpleader procedure whereby it would deposit the
funds into the court, where interest would be earned, until such time as those with competing
interests resolved the matter through a jury trial, or otherwise.2

        The circuit court was disturbed by the notion that the two competing parties would be
expending money to determine to whom the funds should be paid. The circuit court indicated
that the individuals would be “stuck paying for their own lawyers” noting further that “I see
Nationwide being obligated to pay for legal representatives for everybody.” The circuit court
questioned “[w]hy should they pay for an attorney? My take is that they may be entitled to
have lawyers representing them by Nationwide because if it weren’t for Nationwide for that
lawsuit which is exactly where it’s going.” Moreover, the circuit court suggested that
Nationwide was engaging in a money laundering tactic. “I’ll tell you what they’re trying to
do, they’re trying to laundry [sic] their money.” According to the circuit court, Nationwide
was seeking relief in the form of “laundering their money to the Court.”

        Thereafter, the circuit court entered the December 5, 2016, order concluding that the
parties have conflicting claims which may need to be litigated in court. However, the circuit
court observed that Nationwide was unfairly forcing the parties to litigate because it was
unsure how to honor its contract with Mr. Adams. The circuit court further concluded that
forcing the potential beneficiaries to litigate would subject them to costs and attorney’s fees
that would reduce the death benefit. Thus, Nationwide’s request to pay the death benefits
into the court and be removed from the action was denied.


       2
        This Court notes that it has set forth the general positions of the potential
beneficiaries for the sole purpose of describing the competing claims. No inferences or
conclusions can be drawn from our descriptions. Resolution of the competing claims is not
an issue before this Court.

                                              4

       On December 16, 2016, Nationwide filed a motion to amend the order whereby it
again set forth a factual and legal argument as to why the interpleader process affords it an
appropriate mechanism for the deposit with the court of the insurance funds. A hearing was
held on February 8, 2017. Nationwide and Ms. Compton were present by counsel. Kayla
Compton was present. Ms. Rasnake and Ms. Holleman were present pro se. Ms. Compton
and Ms. Holleman again argued over the facts regarding who should be the beneficiary of
the funds. The circuit court reiterated its position that it was not going to permit Nationwide
to deposit the funds and “walk away.” The circuit court again stated the position that “it
seems to me that [Nationwide] just want[s] to pay the money into a court so that people can
spend their assets in their suit over who gets the money and who gets to go home free and
I’m hard put to allow that.” Accordingly, an order was entered on February 14, 2017, denying
Nationwide’s motion to amend the order. Nationwide then filed and perfected the present
appeal.

               When this Court reviews challenges to the findings and conclusions of
       the circuit court, a two-prong deferential standard of review is applied. We
       review the final order and the ultimate disposition under an abuse of discretion
       standard, and we review the circuit court’s underlying factual findings under
       a clearly erroneous standard.

Syl. pt. 1, McCormick v. Allstate Ins. Co., 197 W. Va. 415, 475 S.E.2d 507 (1996). See also
Syl. pt. 1, Chrystal R.M. v. Charlie A.L., 194 W. Va. 138, 459 S.E.2d 415 (1995) (“Where
the issue of an appeal from the circuit court is clearly a question of law or involving an
interpretation of a statute, we apply a de novo standard of review.”).

       Nationwide argues that the facts clearly establish the existence of conflicting claims
of entitlement to the beneficiary funds it holds. Nationwide contends the circumstances
present a classic interpleader scenario entitling it, as a stakeholder, to interpleader relief by
depositing the funds with the circuit court in order to avoid multiple liability. Both Ms.
Compton and Ms. Holleman have threatened litigation against Nationwide. It is further
asserted that the circuit court’s refusal to grant interpleader relief was arbitrary and irrational.

       Ms. Compton filed a perfunctory brief explicitly stating that she “takes no position
with respect to whether Nationwide Life Insurance Company should be permitted to
interplead funds with the Circuit Court. . . .” However, without elaboration, Ms. Compton
proceeded to assert that since interpleader is discretionary, the circuit court “was simply
exercising discretion” which requires the deference of this Court.

       Interpleader, pursuant to Rule 22 of the West Virginia Rules of Civil Procedure, is
defined as follows:

                                                 5

               Persons having claims against the plaintiff may be joined as defendants
       and required to interplead when their claims are such that the plaintiff is or
       may be exposed to double or multiple liability. It is not ground for objection
       to the joinder that the claims of the several claimants or the titles on which
       their claims depend do not have a common origin or are not identical but are
       adverse to and independent of one another, or that the plaintiff avers that the
       plaintiff is not liable in whole or in part to any or all of the claimants. A
       defendant exposed to similar liability may obtain such interpleader by way of
       cross-claim or counterclaim. The provisions of this rule supplement and do
       not in any way limit the joinder of parties permitted in Rule 20.

       Our analysis begins with a recognition of the general use of interpleader. We observe:

               Interpleader under Rule 22 is a vehicle for bringing an action by a
       person holding money or property to compel persons asserting conflicting
       claims to the same, to adjudicate their rights to the money or property in a
       single suit. It is the means by which an innocent stakeholder, who typically
       claims no interest in an asset and does not know the asset’s rightful owner,
       avoids multiple liability by asking the court to determine the asset’s rightful
       owner. That is, the purpose of interpleader is for the stakeholder to protect
       itself against the possibility of court-imposed liability to a second claimant
       where the stakeholder has already voluntarily paid a first claimant.

Louis J. Palmer, Jr. & Robin Jean Davis, Litigation Handbook on West Virginia Rules of
Civil Procedure, Rule 22 § 22[2], at 611-12 (5th ed. 2017) (citations omitted).

       In Oak Casualty Insurance Co. v. Lechliter, 206 W. Va. 349, 356, 524 S.E.2d 704,711
(1999), this Court recognized the function of interpleader as a joinder device typically used
when multiple parties claim an interest in a specific fund. We further recognized the function
of interpleader in protecting the holder of the funds from multiple lawsuits and from
attempting to determine the validity of disputed claims while at the same time protecting the
various claimants by bringing them together in a single action so that distribution of the fund
may be achieved in a fair and equitable fashion. Id.

       In the insurance context, interpleader is typically invoked in the setting of two or more
claimants demanding payment of insurance proceeds which the carrier desires to pay, but
faces conflict and hazard in choosing whom to pay.

       This situation arises most frequently for insurers in the context of life
       insurance policies or annuities. In a typical situation, an owner of a life policy

                                               6

       or annuity dies and the policy specifies that “A” is the proper beneficiary.
       What does the insurer do? Does it make a determination and risk being sued
       by the other party? Interpleading the disputed funds is often the best remedy
       to this situation.

Jeffrey E. Thomas & Nathaniel S. Shapo, New Appleman on Insurance Law 85.03[1]
(Library ed. 2017).

        Given the record, this Court need not engage in an extensive analysis. We first
observe that Ms. Compton represented that she takes “no position” regarding whether
Nationwide should be permitted to interplead the Policy death benefits. This representation
is consistent with the position taken before the circuit court that there was no objection to
Nationwide “paying the money into the Court.” With respect to the discretion of the circuit
court to grant interpleader, Ms. Compton advanced a scant one-sentence argument stating
that “[i]f the Rule 22 interpleader is discretionary, then the lower court was simply exercising
discretion in its finding.” Moreover, during the oral argument of this case, counsel for Ms.
Compton acknowledged that the facts of the case sub judice fall squarely within the
parameters of interpleader as set forth in Rule 22. Given the failure of the circuit court to
apply Rule 22, we find it necessary to address the nature of the circuit court’s error.

       The circuit court plainly recognized in its order that there were conflicting claims to
the death benefit. Thus, the circuit court acknowledged the existence of circumstances
presenting the precise scenario for applying interpleader under Rule 22 when the competing
claims “are such that the plaintiff is or may be exposed to double or multiple liability.”
Nevertheless, the circuit court ignored the function of interpleader as well as Nationwide’s
demonstration of conflicting claims against the funds and instead determined that it was
“unfair to subject the potential beneficiaries to litigation and attorney fees which will
substantially reduce the death benefit.” This conclusion of law was made in the absence of
any supporting authority. We have not been directed to authority for this proposition and
have not unearthed any such authority. Moreover, this determination of the circuit court was
made in the context of repeatedly and perjoratively characterizing Nationwide’s Rule 22
interpleader effort at joining the parties with conflicting claims and depositing the funds as
“money laundering.” Additionally, the determination was made against a background of
repeatedly remarking that Nationwide should pay for lawyers for the potential beneficiaries-
a proposition for which there also is no supporting authority.

       There is no escaping the conclusion that in disregarding Rule 22, the circuit court
acted in an arbitrary and irrational manner in denying Nationwide interpleader relief and
thereby abused its discretion. See Wells v. Key Communications, L.L.C., 226 W. Va. 547,
551, 703 S.E.2d 518, 522 (2010) (discussing role of this Court on appeal when trial court has

                                               7

discretion as being limited to whether the trial court acted in a way that was so arbitrary and
irrational that it constituted an abuse of discretion). This Court also has observed that “[o]nly
where we are left with a firm conviction that an error has been committed may we
legitimately overturn a lower court’s discretionary ruling.” Covington v. Smith, 213 W. Va.
309, 322-23, 582 S.E.2d 756, 769-70 (2003). The record before us compels our “firm
conviction” that the trial court has committed error.

        Accordingly, based upon the foregoing analysis, we find that the circuit court abused
its discretion in the issuance of the December 5, 2016, order of the Circuit Court of Wyoming
County denying the request of Nationwide to pay death benefits into the court and be
removed from the civil action, and, therefore, the order is reversed, and the matter is
remanded for further proceedings consistent with this Memorandum Decision.

                                                                     Reversed and Remanded.

ISSUED: March 13, 2018

CONCURRED IN BY:

Chief Justice Margaret L. Workman
Justice Robin Jean Davis
Justice Menis E. Ketchum, II
Justice Allen H. Loughry, II
Justice Elizabeth D. Walker




                                               8